580 F.2d 240
99 L.R.R.M. (BNA) 2696, 84 Lab.Cas.  P 10,886
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MID-WEST PAPER PRODUCTS COMPANY, Respondent.
No. 76-1993.
United States Court of Appeals,Sixth Circuit.
Aug. 24, 1978.

Elliott Moore, Deputy Associate Gen. Counsel, William R. Stewart, Federick Havard, National Labor Relations Board, Washington, D. C., Bernard Gottfried, Director, Region 7, N. L. R. B., Detroit, Mich., for petitioner.
John F. Youngblood, Cox & Hooth, James B. Perry, Troy, Mich., for respondent.
ORDER
Before KEITH and MERRITT, Circuit Judges, and CECIL, Senior Circuit Judge.


1
This case is before the Court on the application of the National Labor Relations Board for enforcement of its order issued against the Mid-West Paper Products Company, on May 10, 1976, and reported at 223 NLRB No. 207.  The pertinent facts are contained in the decision and order of the Board.


2
After considering the briefs and oral argument, the Court concludes that the decision of the Board is supported by substantial evidence on the record considered as a whole.


3
Accordingly, it is ORDERED that the order of the Board be and hereby is enforced.